Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 1 of 12 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

BOEHRINGER INGELHEIM                             )
PHARMACEUTICALS INC.,                            )
BOEHRINGER INGELHEIM                             )
INTERNATIONAL GMBH and                           )
BOEHRINGER INGELHEIM                             )
CORPORATION,                                     )
                                                 )
                  Plaintiffs,                    )
                                                 )
     v.                                          )   C.A. NO. _________________
                                                 )
MANKIND PHARMA LTD. and                          )
LIFESTAR PHARMA LLC,                             )
                                                 )
                  Defendants.                    )


                                           COMPLAINT

          Plaintiffs,   Boehringer   Ingelheim   Pharmaceuticals   Inc.;   Boehringer   Ingelheim

International GmbH; and Boehringer Ingelheim Corporation, by their undersigned attorneys, for

their Complaint against Defendants, Mankind Pharma Ltd. and Lifestar Pharma LLC, hereby

allege as follows:

                                     NATURE OF THE ACTION

          1.      This is an action for patent infringement arising under the Food and Drug Laws

and Patent Laws of the United States, Titles 21 and 35 of the United States Code, respectively,

arising from Defendants’ submission of an Abbreviated New Drug Applications (“ANDA”) to

the Food and Drug Administration (“FDA”) seeking approval to manufacture and sell a generic

version of Plaintiffs’ JARDIANCE® (empagliflozin) tablets prior to the expiration of United

States Patent Nos. 8,551,957 and/or 9,949,998.
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 2 of 12 PageID #: 2




                                        THE PARTIES

        2.      Plaintiff Boehringer Ingelheim Pharmaceuticals Inc. (“BIPI”) is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 900 Ridgebury Rd., Ridgefield, CT 06877.

        3.      Plaintiff Boehringer Ingelheim International GmbH (“BII”) is a private limited

liability company organized and existing under the laws of Germany, having a principal place of

business at Binger Strasse 173, 55216 Ingelheim, Germany.

        4.      Plaintiff Boehringer Ingelheim Corporation (“BIC”) is a corporation organized

and existing under the laws of Nevada, having a principal place of business at 900 Ridgebury

Road, Ridgefield, CT, 06877.

        5.      BIPI, BII, and BIC are collectively referred to hereinafter as “Boehringer” or

“Plaintiffs.”

        6.      On information and belief, Defendant Mankind Pharma Ltd. (“Mankind Pharma”)

is a corporation organized and existing under the laws of India, having a principal place of

business at 208 Okhla Industrial Estate, Phase III, New Delhi, India 110020.

        7.      On information and belief, Mankind Pharma controls and directs a wholly owned

subsidiary in the United States named Lifestar Pharma LLC (“Lifestar”). Lifestar is a Delaware

limited liability company having a principal place of business at 1200 MacArthur Blvd,

Mahwah, New Jersey 07430.

        8.      Mankind Pharma and Lifestar are collectively referred to hereinafter as

“Mankind.”

        9.      On information and belief, Mankind Pharma is in the business of, among other

things, developing, preparing, manufacturing, selling, marketing, and distributing generic drugs,




                                               2
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 3 of 12 PageID #: 3




including distributing, selling, and marketing generic drugs throughout the United States,

including within the state of Delaware, through its own actions and through the actions of its

agents and subsidiaries, including Lifestar, from which Mankind Pharma derives a substantial

portion of its revenue.

       10.     On information and belief, Mankind Pharma acted in concert with Lifestar to

prepare and submit ANDA No. 212283 (the “Mankind ANDA”) for Mankind Pharma’s 10 mg

and 25 mg empagliflozin tablets (the “Mankind ANDA Products”), which was done at the

direction of, under the control of, and for the direct benefit of Mankind Pharma. Following FDA

approval of the Mankind ANDA, Mankind Pharma will manufacture and supply the approved

generic products to Lifestar, which will then market and sell the products throughout the United

States at the direction, under the control, and for the direct benefit of Mankind Pharma.

                                 JURISDICTION AND VENUE

       11.     This action arises under the patent laws of the United States, 35 U.S.C. §§ 100 et

seq., generally, and 35 U.S.C. § 271(e)(2), specifically, and this Court has jurisdiction over the

subject matter of this action under 28 U.S.C. §§ 1331 and 1338(a).

       12.     Venue is proper in this Court because, among other things, Lifestar is

incorporated in the State of Delaware and therefore “resides” in this judicial district and/or has

committed acts of infringement in this district and has a regular and established place of business

in this district. 28 U.S.C. § 1400(b). Mankind Pharma is a foreign corporation not residing in

any United States district and may be sued in any judicial district. 28 U.S.C. § 1391(c).

                PERSONAL JURISDICTION OVER MANKIND PHARMA

       13.     Plaintiffs reallege paragraphs 1-12 as if fully set forth herein.




                                                  3
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 4 of 12 PageID #: 4




        14.    On information and belief, Mankind Pharma develops, manufactures, and/or

distributes generic drugs for sale and use throughout the United States, including in this judicial

district.

        15.    This Court has personal jurisdiction over Mankind Pharma because, inter alia,

Mankind Pharma, on information and belief: (1) has substantial, continuous, and systematic

contacts with this State either directly or through at least one of its wholly-owned subsidiaries or

agents; (2) intends to market, sell, and/or distribute Mankind Pharma infringing ANDA Products

to residents of this State upon approval of ANDA No. 212283, either directly or through at least

one of its wholly-owned subsidiaries or agents; (3) enjoys substantial income from sales of its

generic pharmaceutical products in this State on its own and through Lifestar, which is a

Delaware corporation; and (4) wholly owns Lifestar, which is a Delaware company.

        16.    Alternatively, to the extent the above facts do not establish personal jurisdiction

over Mankind Pharma, this Court may exercise jurisdiction over Mankind Pharma pursuant to

Fed. R. Civ. P. 4(k)(2) because: (a) Plaintiffs’ claims arise under federal law; (b) Mankind

Pharma would be a foreign defendant not subject to personal jurisdiction in the courts of any

State; and (c) Mankind Pharma has sufficient contacts with the United States as a whole,

including, but not limited to, filing ANDAs with the FDA and manufacturing and selling generic

pharmaceutical products that are distributed throughout the United States, such that this Court’s

exercise of jurisdiction over Mankind Pharma satisfies due process.

                       PERSONAL JURISDICTION OVER LIFESTAR

        17.    Plaintiffs reallege paragraphs 1-16 as if fully set forth herein.

        18.    On information and belief, Lifestar develops, manufactures, and/or distributes

generic drugs for sale and use throughout the United States, including in this judicial district.




                                                  4
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 5 of 12 PageID #: 5




       19.     This Court has personal jurisdiction over Lifestar because, inter alia, Lifestar, on

information and belief: (1) is organized under the laws of the State of Delaware; (2) intends to

market, sell, or distribute Mankind’s ANDA Products to residents of this State; (3) is controlled

by Defendant Mankind Pharma; (4) makes its generic drug products available in this State; and

(5) enjoys substantial income from sales of its generic pharmaceutical products in this State.

                                        BACKGROUND

                                 U.S. PATENT NO. 8,551,957

       20.     On October 8, 2013, the USPTO duly and legally issued United States Patent No.

8,551,957    (“the ’957 patent”)      entitled “Pharmaceutical     Composition     Comprising    a

Glucopyranosyl-Substituted Benzene Derivate” to inventors Klaus Dugi, Michael Mark,

Leo Thomas and Frank Himmelsbach. A true and correct copy of the ’957 patent is attached as

Exhibit 1. The ’957 patent is assigned to BII. BIC and BIPI are licensees of the ’957 patent.

                                 U.S. PATENT NO. 9,949,998

       21.     On April 24, 2018, the USPTO duly and legally issued United States Patent No.

9,949,998 (“the ’998 patent”) entitled “Pharmaceutical Composition, Methods for Treating and

Uses Thereof” to inventors Uli Christian Broedl, Sreeraj Macha, Maximilian von Eynatten, and

Hans-Juergen Woerle. A true and correct copy of the ’998 patent is attached as Exhibit 2. The

’998 patent is assigned to BII. BIC and BIPI are licensees of the ’998 patent.

                                         JARDIANCE®

       22.     BIPI is the holder of New Drug Application (“NDA”) No. 204629 for

empagliflozin, for oral use, in 10 mg and 25 mg dosages, which is sold under the trade name

JARDIANCE®.




                                                 5
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 6 of 12 PageID #: 6




       23.     JARDIANCE® is listed in the FDA’s Approved Drug Products with Therapeutic

Equivalence Evaluations database (“Orange Book”) as having New Chemical Exclusivity until

August 1, 2019.

       24.     Pursuant to 21 U.S.C. § 355(b)(1), and attendant FDA regulations, the ’957 and

’998 patents are listed in the Orange Book with respect to JARDIANCE®.

       25.     The ’957, and ’998 patents cover the JARDIANCE® product and its use.

                           ACTS GIVING RISE TO THIS ACTION

                   COUNT I—INFRINGEMENT OF THE ’957 PATENT

       26.     Plaintiffs reallege paragraphs 1-25 as if fully set forth herein.

       27.     On information and belief, Mankind submitted the Mankind ANDA to the FDA,

pursuant to 21 U.S.C. § 355(j), seeking approval to market the Mankind ANDA Products.

       28.     Mankind has represented that the Mankind ANDA refers to and relies upon the

JARDIANCE® NDA and contains data that, according to Mankind, demonstrate the

bioavailability or bioequivalence of the Mankind ANDA Products and JARDIANCE®.

       29.     Plaintiffs received a letter from Mankind on or about September 19, 2018, stating

that Mankind had included certifications in the Mankind ANDA, pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV), that, inter alia, certain claims of the ’957 and ’998 patents are either

invalid or will not be infringed by the commercial manufacture, use, or sale of the Mankind

ANDA Products (the “Mankind Paragraph IV Certification”). Mankind intends to engage in the

commercial manufacture, use, offer for sale, and/or sale of the Mankind ANDA Products prior to

the expiration of the ’957 and ’998 patents.

       30.     Mankind has infringed at least one claim of the ’957 patent, pursuant to 35 U.S.C.

§ 271(e)(2)(A), by submitting, or causing to be submitted the Mankind ANDA, by which




                                                  6
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 7 of 12 PageID #: 7




Mankind seeks approval from the FDA to engage in the manufacture, use, offer to sell, sale, or

importation of the Mankind ANDA Products prior to the expiration of the ’957 patent.

       31.     Mankind has declared its intent to manufacture, use, offer to sell, or sell in the

United States or to import into the United States, the Mankind ANDA Products in the event that

the FDA approves the Mankind ANDA. Accordingly, an actual and immediate controversy

exists regarding Mankind’s infringement of the ’957 patent under 35 U.S.C. §§ 271 (a), (b),

and/or (c).

       32.     Mankind’s manufacture, use, offer to sell, or sale of the Mankind ANDA Products

in the United States or importation of the Mankind ANDA Products into the United States during

the term of the ’957 patent would further infringe at least one claim of the ’957 patent under

35 U.S.C. §§ 271 (a), (b), and/or (c).

       33.     On information and belief, Mankind’s ANDA Products, when offered for sale,

sold, and/or imported, and when used as directed, would be used in a manner that would directly

infringe at least one of the claims of the ’957 patent either literally or under the doctrine of

equivalents.

       34.     On information and belief, the use of Mankind’s ANDA Products constitutes a

material part of at least one of the claims of the ’957 patent; Mankind knows that its ANDA

Products are especially made or adapted for use in infringing at least one of the claims of the

’957 patent, either literally or under the doctrine of equivalents; and its ANDA Products are not

staple articles of commerce or commodities of commerce suitable for substantial noninfringing

use.




                                               7
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 8 of 12 PageID #: 8




       35.     On information and belief, the offering to sell, sale, and/or importation of

Mankind’s ANDA Products would contributorily infringe at least one of the claims of the ’957

patent, either literally or under the doctrine of equivalents.

       36.     On information and belief, Mankind had knowledge of the ’957 patent and, by its

promotional activities and package inserts for its ANDA Products, knows or should know that

they will aid and abet another’s direct infringement of at least one of the claims of the ’957

patent, either literally or under the doctrine of equivalents.

       37.     On information and belief, the offering to sell, sale, and/or importation of

Mankind’s ANDA Products by Mankind would actively induce infringement of at least one of

the claims of the ’957 patent, either literally or under the doctrine of equivalents.

       38.     Plaintiffs will be substantially and irreparably harmed if Mankind is not enjoined

from infringing the ’957 patent.

       39.     This is an exceptional case within the meaning of 35 U.S.C. § 285, which

warrants reimbursement of Boehringer’s reasonable attorney fees.

                   COUNT II—INFRINGEMENT OF THE ’998 PATENT

       40.     Plaintiffs reallege paragraphs 1-39 as if fully set forth herein.

       41.     Mankind has infringed at least one claim of the ’998 patent, pursuant to 35 U.S.C.

§ 271(e)(2)(A), by submitting, or causing to be submitted the Mankind ANDA, by which

Mankind seeks approval from the FDA to engage in the manufacture, use, offer to sell, sale, or

importation of the Mankind ANDA Products prior to the expiration of the ’998 patent.

       42.     Mankind has declared its intent to manufacture, use, offer to sell, or sell in the

United States or to import into the United States, the Mankind ANDA Products in the event that

the FDA approves the Mankind ANDA. Accordingly, an actual and immediate controversy




                                                   8
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 9 of 12 PageID #: 9




exists regarding Mankind’s infringement of the ’998 patent under 35 U.S.C. §§ 271 (a), (b),

and/or (c).

       43.     Mankind’s manufacture, use, offer to sell, or sale of the Mankind ANDA Products

in the United States or importation of the Mankind ANDA Products into the United States during

the term of the ’998 patent would further infringe at least one claim of the ’998 patent under

35 U.S.C. §§ 271 (a), (b), and/or (c).

       44.     On information and belief, Mankind’s ANDA Products, when offered for sale,

sold, and/or imported, and when used as directed, would be used in a manner that would directly

infringe at least one of the claims of the ’998 patent either literally or under the doctrine of

equivalents.

       45.     On information and belief, the use of Mankind’s ANDA Products constitutes a

material part of at least one of the claims of the ’998 patent; Mankind knows that its ANDA

Products are especially made or adapted for use in infringing at least one of the claims of the

’998 patent, either literally or under the doctrine of equivalents; and its ANDA Products are not

staple articles of commerce or commodities of commerce suitable for substantial noninfringing

use.

       46.     On information and belief, the offering to sell, sale, and/or importation of

Mankind’s ANDA Products would contributorily infringe at least one of the claims of the ’998

patent, either literally or under the doctrine of equivalents.

       47.     On information and belief, Mankind had knowledge of the ’998 patent and, by its

promotional activities and package inserts for its ANDA Products, knows or should know that

they will aid and abet another’s direct infringement of at least one of the claims of the ’998

patent, either literally or under the doctrine of equivalents.




                                                   9
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 10 of 12 PageID #: 10




        48.     On information and belief, the offering to sell, sale, and/or importation of

 Mankind’s ANDA Products by Mankind would actively induce infringement of at least one of

 the claims of the ’998 patent, either literally or under the doctrine of equivalents.

        49.     On information and belief Mankind does not deny that the Mankind ANDA

 Products will infringe the claims of the ’998 patent and in the Mankind Paragraph IV

 Certification, Mankind did not deny that the Mankind ANDA Products will infringe the claims

 of the ’998 patent.

        50.     Plaintiffs will be substantially and irreparably harmed if Mankind is not enjoined

 from infringing the ’998 patent.

        51.     This is an exceptional case within the meaning of 35 U.S.C. § 285, which

 warrants reimbursement of Boehringer’s reasonable attorney fees.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that the Court enter judgment against

 Mankind and for the following relief:

        a.      A Judgment be entered that Mankind has infringed at least one claim of the ’957

                and ’998 patents by submitting the Mankind ANDA;

        b.      A Judgment be entered that this case is exceptional, and that Plaintiffs are entitled

                to their reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;

        c.      That Mankind, its officers, agents, servants, employees, and those persons acting

                in active concert or participation with all or any of them be preliminarily and

                permanently enjoined from: (i) engaging in the commercial manufacture, use,

                offer to sell, or sale within the United States, or importation into the United

                States, of drugs or methods of administering drugs claimed in the ’957 and/or




                                                   10
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 11 of 12 PageID #: 11




             ’998 patents, and (ii) seeking, obtaining or maintaining approval of ANDAs until

             the expiration of the ’957 and/or ’998 patents or such other later time as the Court

             may determine;

       d.    A judgment ordering that pursuant to 35 U.S.C. § 271(e)(4)(A), the effective date

             of any approval of Mankind’s ANDA under § 505(j) of the Federal Food, Drug

             and Cosmetic Act (21 U.S.C. § 355(j)) shall not be earlier than the latest of the

             expiration dates of the ’957 and ’998 patents, including any extensions;

       e.    That Boehringer be awarded monetary relief if Mankind commercially uses,

             offers to sell, or sells its respective proposed generic versions of JARDIANCE®

             or any other product that infringes or induces or contributes to the infringement of

             the ’957 and/or ’998 patents, within the United States, prior to the expiration of

             those patents, including any extensions, and that any such monetary relief be

             awarded to Boehringer with prejudgment interest;

       f.    Costs and expenses in this action; and

       g.    Such other and further relief as the Court deems just and appropriate.




                                              11
Case 1:18-cv-01689-CFC-SRF Document 1 Filed 10/26/18 Page 12 of 12 PageID #: 12




                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                        /s/ Jack B. Blumenfeld

                                        Jack B. Blumenfeld (#1014)
                                        Brian P. Egan (#6227)
                                        1201 North Market Street
 OF COUNSEL:                            P.O. Box 1347
                                        Wilmington, DE 19899
 Leora Ben-Ami                          (302) 658-9200
 Jeanna M. Wacker                       jblumenfeld@mnat.com
 Christopher T. Jagoe                   began@mnat.com
 Mira A. Mulvaney
 Sam Kwon                               Attorneys for Plaintiffs
 Ashley Ross
 Justin Bova
 KIRKLAND & ELLIS LLP
 601 Lexington Avenue
 New York, NY 10022
 (212) 446-4679

 October 26, 2018




                                      12
